                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

JERRI LYNN SERRA,

                    Plaintiff,
v.                                          Case No. 8:18-cv-2682-T-33AAS

SHRINERS HOSPITALS FOR
CHILDREN, INC.,

                    Defendant.
                                    /

                                    ORDER

       Before this Court is Defendant Shriners Hospitals for

Children,       Inc.’s   Motion    to       Dismiss   Plaintiff’s   Amended

Counter-Counterclaim, (Doc. # 30), filed on March 12, 2019.

Plaintiff Jerri Lynn Serra responded in opposition on March

26, 2019, (Doc. # 34), and the Court held oral argument on

April 9, 2019. (Doc. # 40). For the reasons that follow,

Shriners’ Motion is granted.

I.     Legal Standard

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes    them   in     the   light    most   favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th    Cir.    2004).    Further,      this   Court   favors   the


                                        1
plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell    Atl.   Corp.    v.    Twombly,       550   U.S.      544,    555    (2007)

(citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central   to   or     referenced    in       the   complaint,       and     matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

II.    Analysis

       Serra   alleges       Shriners        retaliated      against       her   in

violation of the FLSA by filing counterclaims for fraudulent

misrepresentation and breach of implied covenant of good

faith   and    fair    dealing.    (Doc.       #   28   at    4-6).       Shriners’

counterclaims       arise    out   of    a    provision      of     the    parties’

                                        2
separation agreement stating Serra agreed she received all

wages owed. (Doc. # 4 at 9-14).

      A prima facie case of retaliation under the FLSA requires

the plaintiff to establish: (1) he engaged in an activity

protected under the FLSA; (2) he subsequently suffered an

adverse action by the employer; and (3) the employer’s adverse

action was causally connected to the protected activity. Wolf

v. Coca-Cola Co., 200 F.3d 1337, 1342-43 (11th Cir. 2000).

The filing of a counterclaim may constitute an adverse action

if   it   was   filed   with   a   retaliatory   motive   and   lacks   a

reasonable basis in law or fact. Smith v. Miami-Dade County,

621 F. App’x 955, 960 (11th Cir. 2015). According to Serra’s

counter-counterclaim,          Shriners’   counterclaims        lack    a

reasonable basis because

      Shriners has failed to [plead] the necessary
      elements,   including   intent.   Also,   Shriners’
      Counterclaims are barred by Florida’s independent
      tort doctrine, and were drafted to avoid filing a
      breach of contract claim because it would be barred
      by the FLSA and of a failure to meet the elements
      of such a claim. Furthermore[,] the claim for
      fraudulent misrepresentation is based on an
      allegation    of   silence    on   an    immaterial
      representation that was drafted by Shriners itself.
      Under Florida law, Shriners’ counterclaim for
      fraudulent misrepresentation lacks a reasonable
      basis in law because it cannot allege fraud by
      silence,   especially   as  Serra,   a   terminated
      employee, had no[] duty to correct the immaterial

                                     3
     facts to [Shriners].

(Doc. # 28 at ¶ 16). In short, Serra alleges that Shriners’

counterclaims are baseless because they fail to state a claim

upon which relief can be granted or will fail on the merits.

     “But merely alleging that [the counterclaim plaintiff]

will ultimately lose on the merits is different than alleging

that [the counterclaim plaintiff] had no reasonable basis in

fact or law to file a counterclaim in the first place.” Smith,

621 F. App’x at 960. Also, even if Serra had moved to dismiss

Shriners’ counterclaims based on these allegations — which

Serra failed to do — dismissal of Shriners’ counterclaims

would not necessarily render them baseless. See Ergo v. Int’l

Merch. Servs., Inc., 519 F. Supp. 2d 765, 781 (N.D. Ill. 2007)

(“Although the Court has concluded that summary dismissal of

the filed counterclaim is appropriate, that is not equivalent

to stating that it is baseless, which is to say frivolous

(and therefore sanctionable).”).

     Furthermore,   the    separation    agreement    states   Serra

received all wages owed, yet a month after its execution,

Serra filed this action for unpaid wages. At a minimum, the

agreement   suggests   a    reasonable     basis     for   Shriners’

counterclaims. See Smith, 621 F. App’x at 960 (noting the

                                4
parties’ settlement agreement stating the plaintiff agreed

not   to    bring    an     employment-related            lawsuit          suggested     a

reasonable        basis    for   the    defendant’s           breach       of   contract

counterclaim). Relatedly, the Court previously held Shriners’

counterclaims        are    compulsory           (Doc.    #    26    at     5-9),       and

therefore, Shriners was required to bring them in this action.

See Montgomery Ward Dev. Corp. v. Juster, 932 F.2d 1378, 1381

(11th      Cir.    1991)      (“A     failure       to    raise        a    compulsory

counterclaim in the first suit results in a waiver of that

claim.”); see also Ergo, 519 F. Supp. 2d at 781 (“The filing

of a compulsory counterclaim is a particularly unlikely basis

for a retaliation claim [because] . . . the Defendant must

bring compulsory counterclaims or risk waiving them.”).

      Although some courts have held determination of whether

a claim lacks a reasonable basis is better addressed by at

the summary judgment stage, further discovery in this action

is unnecessary to determine that Shriners’ counterclaims do

not lack a reasonable basis. See Smith, 621 F. App’x at 960

(affirming        dismissal      of   FLSA       retaliation        claim       based    on

counterclaim        at     motion      to       dismiss   stage);          Beltran       v.

Brentwood N. Healthcare Ctr., LLC, 426 F. Supp. 2d 827, 835

(N.D. Ill. 2006) (dismissing FLSA retaliation claim based on

                                            5
counterclaim at motion to dismiss stage).

      In sum, Serra has failed to state a claim for retaliation

under the FLSA. Because the Court previously granted Serra

leave to amend after dismissing her original FLSA retaliation

counter-counterclaim (Doc. # 26 at 4-5), Serra’s amended FLSA

retaliation counter-counterclaim is dismissed with prejudice.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant Shriners Hospitals for Children, Inc.’s Motion

      to   Dismiss    Plaintiff’s       Amended    Counter-Counterclaim

      (Doc. # 30) is GRANTED.

(2)   Plaintiff      Jerri   Lynn        Serra’s     Amended   Counter-

      Counterclaim (Doc. # 28) is DISMISSED with prejudice.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

10th day of April, 2019.




                                    6
